UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2009 o TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 0-51385 COLONIAL BANKSHARES, INC. (Exact name of registrant as specified in its charter) United States of America 90-0183739 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2745 S. Delsea Drive Vineland, New Jersey (Address of principal executive offices) (Zip code) (856) 205-0058 (Registrant’s telephone number including area code) N/A (Former name, former address, and former fiscal year, if changed since last report) Indicate by check whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. (1)xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files).oYeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).oYesxNo Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date: As of November 13, 2009, 4,422,521 shares of common stock, par value $0.10 per share TABLE OF CONTENTS PART I FINANCIAL INFORMATION PAGE Item 1 Unaudited Consolidated Statements of Financial Condition 2 Unaudited Consolidated Statements of Income 3 Unaudited Consolidated Statements of Stockholders’ Equity 4 Unaudited Consolidated Statements of Cash Flows 5 Notes to Unaudited Consolidated Financial Statements 6 Item 2 Management’s Discussion and Analysis of Financial Condition And Results of Operations 25 Item 3 Quantitative and Qualitative Disclosures About Market Risk 35 Item 4T. Controls and Procedures 35 PART II OTHER INFORMATION Item 1 Legal Proceedings 36 Item 1A. Risk Factors 36 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 37 Item 3 Defaults Upon Senior Securities 37 Item 4 Submission of Matters to Vote of Security Holders 38 Item 5 Other Information 38 Item 6 Exhibits 38 Signatures 39 1 PART IFINANCIAL INFORMATION Item 1. Financial Statements Colonial Bankshares, Inc. CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Unaudited) At September 30, 2009 and December 31, 2008 September 30, December 31, (Dollars in thousands, except share and per share data) Assets Cash and amounts due from banks $ $ Investment securities available for sale Investment securities held to maturity (fair value at September 30, 2009 - $44,122; at December 31, 2008 - $16,332) Loans receivable, net of allowance for loan losses of $2,331 at September 30, 2009 and $2,105 at December 31, 2008 Real estate owned - Federal Home Loan Bank stock, at cost Office properties and equipment, net Bank-owned life insurance Accrued interest receivable Other assets Total Assets $ $ Liabilities and Stockholders’ Equity Liabilities Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits Federal Home Loan Bank short-term borrowings Federal Home Loan Bank long-term borrowings Advances from borrowers for taxes and insurance Accrued interest payable and other liabilities Total Liabilities Stockholders’ Equity Preferred stock, 1,000,000 shares authorized and unissued - - Common stock, par value $0.10 per share; authorized 10,000,000 shares; issued 4,521,696 shares;outstanding 4,422,521 shares at September 30, 2009 and 4,428,021 at December 31, 2008 Additional paid-in capital Unearned shares held by Employee Stock Ownership Plan (“ESOP”) ) ) Treasury stock, at cost, 134,625 shares at September 30, 2009 and 129,125 shares at December 31, 2008 ) ) Retained earnings Accumulated other comprehensive income Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See notes to unaudited consolidated financial statements. 2 Colonial Bankshares, Inc. CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three and Nine Months Ended September 30, 2009 and 2008 Three Months Ended September 30, Nine Months Ended September 30, (Dollars in thousands, except share andper share data) Interest Income Loans, including fees $ Mortgage-backed securities Securities: Taxable Tax-exempt Total Interest Income Interest Expense Deposits Borrowings Total Interest Expense Net Interest Income Provision for Loan Losses Net Interest Income after Provision for Loan Losses Non-Interest Income Fees and service charges Gain on sale of loans 7 - 56 7 Impairment charge on investment securities ) Portion of loss recognized in other comprehensive income - Net impairment losses recognized in earnings ) Net gain on sales and calls of investment securities 10 35 Earnings on life insurance 26 24 78 72 Other 7 5 18 15 Total Non-Interest Income ) 22 Non-Interest Expenses Compensation and benefits Occupancy and equipment FDIC insurance premium Data processing Office supplies 33 43 Professional fees 95 Other Total Non-Interest Expenses Income before Income Tax Expense Income Tax expense 80 86 Net Income $ Per Share Data (See Note 3): Earnings per share – basic $ Earnings per share – diluted $ Weighted average number of shares outstanding – basic Weighted average number of shares outstanding - diluted See notes to unaudited consolidated financial statements. 3 Colonial Bankshares, Inc. CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (Unaudited) Nine Months Ended September 30, 2009 and 2008 Common Stock Additional Paid-in Capital Unearned Shares Held by ESOP Retained Earnings Treasury Stock Accumu- lated Other Compre- hensive Income (Loss) Total Stock- holders’
